DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.  Claims 8, 16, 17 and 19 are currently amended.    
Claim 19 has been amended to delete the recitation of a non-elected species so it is examined in this action. Claim 15 is withdrawn as being drawn to a nonelected invention or species, there being no allowable linking claim.   
Claims 1-14 and 16-20 are examined in light of the elected species.   


Information Disclosure Statement 
The Information Disclosure Statements filed 11/22/2021 have been reviewed.  

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly 


Rejections Maintained/New Rejections  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
The rejection of claims 1-14, 17 and 20 and newly applied to claim 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banowski et al. US 2005/0203179 (9/15/2005) in view of Mathew et al. Natural Deodorants and antiperspirants, International Journal of Novel Trends In Pharmaceutical Sciences, Vol 7, No. 2 (April 2017) and Pereira-Kamath et al. US 2009/0306625 (12/10/2009) is maintained.  
Banowski et al. (Banowski) teaches a cosmetic deodorant for reducing body odor caused by the breaking down of steroid esters. (See Abstract).  The deodorants can be in the form of an aerosol spray. (See [0090]).  Indeed, such an aerosol spray that contains a hydrocarbon propellant is expressly taught to be preferred. (See [0126]).   The aerosol spray can contain isoparaffin oils (called for in instant claim 10) as a cosmetic oil as called for in instant claim 17. (See [0086]).  Isoparaffin oils are described as one of the options for the non-polar oil component in [0086].  Silicone oils are also described as a possibility for the non-polar oil component in [0086].  While amounts of the non-polar oil component are not specified, non-polar oil components are used in in the example.  Silicone oil is used as a non-polar oil component in Examples.  Amounts ranging from 23% to 47% are exemplified in the various formulations in Example 1. (See [0111]).   47% falls within the from about 20 to about 70% called for in instant claims 8 and 17.  47% falls within the about 5 to about 85% cosmetic oil called for in claim 11 and the 40 to 60% called for in claim 14.

Banowski teaches an aerosol deodorant that can have as a suitable deodorant an antimicrobial such as sodium hydrogen carbonate. (See [0092, [0093], [0132]).  
The aerosol composition can also comprise a propellant.  The propellant can be n-butane which is a hydrocarbon propellant as called for in instant claim 13.  (See [0126] ).  N-butane can be present in an amount of about 77.9% which falls within the about 30 to about 95% called for in instant claim 13.  
The aerosol can be based on an oil and can be anhydrous as called for in instant claim 1. (See [0073] and [0132]).  The non-aqueous deodorant spray exemplified in [0132] has no bentonites as called for in instant claim 19, no silicone emollients as called for in instant claim 8, and no aluminum salts as called for in instant claim 4.  Specifically, the compositions can have 1% of water or less which reads on the anhydrous called for in instant claim 1. (See [0089], [0132], [0134]).  1% water overlaps with water at from 0 to about 3 weight percent called for in instant claims 12 and 20.

A cyclodextrin is taught as an odor absorber that can be included in the deodorant. (See [0116]).  Cyclodextrin is the elected species of second odor absorbing substance as called for in instant claim 9.  It is also a second odor-absorbing substance as called for in instant claim 18.  
Silica dimethyl silylate is an amorphous silicon dioxide (silica) that is a silylation product of a reaction with an alkylsiloxane having one carbon and is called for in instant claims 7, 11 and 13. (See [0134] and [0143]).  This is the elected species of hydrophobically modified amorphous silicon dioxide called for in instant claims 3, 5 and 6.  Silica dimethyl silylate (known as Aerosil R 972 (see [0143]) is present in an aerosol in an amount of 2%.  2% falls within the from about 0.1 to about 7% called for in instant claim 11 and overlaps with the about 1 to about 3% called for in instant claim 14.   
With respect to claim 14, a perfume can be present at about 0.01 to 2%, (see [0092], [0099], [0102], [0116, [0100]), which overlaps with the about 0.1 to about 2 % called for in claim 14.  A volatile oil can be present at about 0.1 to about 2% which overlaps with the about 0.1 to 2% called for in claim 14. (See [0101-0102]).  The cyclodextrin can be present at about 0.05 to 2% which overlaps with the about 1 to about 3% called for in claim 14. (See [0097], [0098]).   

Mathew et al. (Mathew) teaches that aluminum salts may be hazardous because studies have shown that aluminum accumulates in the brain over time and may contribute to Alzheimers and breast cancer. (See page 50, column 1).  Mathew suggests avoiding conventional antiperspirants and deodorants containing aluminum salts altogether.  (See page 50, column 2).  
Pereiro-Kamath et al. (Pereiro-Kamath) teaches systems and methods are provided for locally delivering specific prophylactic, regenerative, or therapeutic agents within the body of a patient for treating renal issues.  (See Abstract).  Pereiro-Kamath expressly teaches that sodium hydrogen carbonate (referred to by its synonym sodium bicarbonate) is an antioxidant. (See [0118]).  This shows that a person of ordinary skill in the art would understand that sodium hydrogen carbonate is an antioxidant and would use the amount that Banowski teaches for the use of antioxidants, about 0.001 to 10%, for the sodium hydrogen carbonate.  0.001 to 10% sodium hydrogen carbonate  overlaps with the from about 2 to about 30% called for in instant claims 1 and 11 and overlaps with the about 1 to about 10% called for in instant claim 14.  0.001 to 10% overlaps with the from about 2 to about 30% called for in instant claims 1 and 11 and overlaps with the about 2 to about 30% called for in instant claim 14.  0.001 to 10% sodium hydrogen carbonate also overlaps with the from about 5 to about 25% called for in instant claim 19.  
prima facie obvious for one of ordinary skill in the art making the Banowski composition to combine an antimicrobial deodorant active such as sodium hydrogen bicarbonate with a cyclodextrin odor absorber, a perfume oil for fragrance, n-butane for a propellant, isoparaffin oil for a cosmetic carrier and silica dimethyl silylate for a thickener and avoid aluminum salts in order to avoid the dangers of aluminum salt and possibilities of their contributing to breast cancer and Alzheimers as taught by Mathew.  
It would have been prima facie obvious for one of ordinary skill in the art making the Banowski composition to select the cyclodextrin in order to have a composition with an effective odor absorber as taught by Banowski.  
It would have been prima facie obvious for one of ordinary skill in the art making the Banowski composition to select an amount of about 0.001 to 10% of sodium hydrogen carbonate since Pereira-Kamath teaches that it is an antioxidant and Banowski teaches antioxidants can be present in an amount of about 0.001 to 10% and also teaches sodium hydrogen carbonate is an effective and suitable antimicrobial and deodorant active. 


The rejection of claims 16 and 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banowski et al. US 2005/0203179 (9/15/2005) in view of Mathew et al. Natural Deodorants and antiperspirants, International Journal of Novel Trends In Pharmaceutical Sciences, Vol 7, No. 2 (April 2017) and Pereira-Kamath et al. US 2009/0306625 (12/10/2009) as applied to claims 1-14, 17 and 20 and further in view of Doering et al. US 2014/0248227 (9/4/2014).     
The teachings of Banowski in view of Matthew are described supra.  Banowski in view of Matthew do not teach an amorphous silicon dioxide that is a silylation product of trimethylsilane.  This deficiency is made up for with the teachings of Doering et al.  
Doering et al. (Doering) teaches deodorants for reducing body odor include a) at least one alkoxybenzene compound, b) at least one compound selected from cyclic monoterpene epoxies in a total quantity from 0.01 to 1 wt % and menthol in a total quantity from 0.09 to 5 wt %, and from mixtures of said components, c) 0 to 7 wt % water, d) a cosmetically acceptable carrier including at least one component selected from ethanol, a cosmetic oil liquid under standard conditions, and talc, as well as mixtures thereof, as well as optionally further carrier substances, adjuvants, and active agents. (See Abstract).  
Doering describes silica silylate as a lipophilic thickening agent that along with silica dimethyl silylate is an extraordinarily preferred thickening agent.  Doering teaches deodorants that are anhydrous or have very little water and teach silica silylate (silica trimethyl silylate) and silica dimethyl silylate as extraordinarily preferred thickeners for such anhydrous deodorants.  Silica silylate is another name for silica trimethyl silylate. 6 Silica silylate is called for in instant claim 18 and it is an amorphous silicone dioxide that is a silylation reaction product of a silica with trimethylsilane as called for in instant claim 16.
It would have been prima facie obvious for one of ordinary skill in the art making the Banowski composition to substitute the silica dimethyl silylate with silica silylate 


Response to Arguments
Applicants’ arguments of January 4, 2022 have been fully considered and are found to be unpersuasive.  
Applicant argues that Banowski describes a deodorant that may include sodium hydrogen carbonate as an antimicrobial ingredient.  Applicants assert that the concentration of 0.001 to 10% described by Banowski is for the total amount of antioxidants, not for the antimicrobial ingredients.  Banowski does not describe sodium hydrogen carbonate as an antioxidant.  Applicants assert that “the Office Action of October 5, 2021 repeats the rejection of Page 6, while admitting the rejection is traversed on Page 12.”  Applicants assert that none of the other cited references teach the use of a “water-soluble inorganic carbonate in an amount of from about 2 to about 30 weight percent”.  Applicants assert that newly cited reference Periera-Kamath does not teach the water-soluble inorganic carbonate at the claimed concentration.  Applicants assert that newly cited reference Doering has a broad and general mention of a silica silylate does not teach one skilled in the art to use a specific trimethyl silica as currently claimed. 
Because the cited references fail to describe a water-soluble inorganic carbonate at a concentration of from 2 to 30 %, because the cited references fail to describe a trimethyl silica moiety of an amorphous silica compound, and because the references 

  

Applicants’ arguments have been reviewed and are found to be unpersuasive.   
Applicants’ assertion that “the Office Action of October 5, 2021 repeats the rejection of Page 6, while admitting the rejection is traversed on Page 12.”  The rejection is not repeated, but rather a new rejection was made that includes Periera-Kamath which teaches that sodium hydrogen carbonate (referred to by its synonym sodium bicarbonate) is an antioxidant. (See [0118]).  This shows that a person of ordinary skill in the art would understand that sodium hydrogen carbonate is an antioxidant and would use the amount that Banowski teaches for the use of antioxidants.  Applicants assert that none of the other cited references teach the use of a “water-soluble inorganic carbonate in an amount of from about 2 to about 30 weight percent”.  Applicants assert that newly cited reference Periera-Kamath does not teach the water-soluble inorganic carbonate at the claimed concentration.  The rejection is made with a combination of teachings from the prior art references.  Applicants seem to assume that all of the teachings must be found in a single prior art references in order for a prima facie obviousness case to be made, but this is not required.  All the elements of the claimed invention are taught in the references and there is powerful motivation to combine their teachings in this instance.  Specifically, it would have been prima facie obvious for one of ordinary skill in the art making the Banowski composition 
Applicants’ assertion that newly cited reference Doering has a broad and general mention of a silica silylate that does not teach one skilled in the art to use a specific trimethyl silica as currently claimed.  However, as explained in the rejection above, silica silylate is the same as silica trimethyl silylate.  They are synonyms and each name is used interchangeably.  For example, Doering describes silica silylate as a lipophilic thickening agent that along with silica dimethyl silylate is an extraordinarily preferred thickening agent.  If silica silylate were just a general term that encompasses silica dimethyl silylate and silica trimethyl silylate, Doering would not state that silica silylate is an extraordinarily preferred thickening agent along with dimethyl silylate because dimethyl silylate would already be encompassed by the general term. Thus a person of ordinary skill in the art would understand that silica silylate is the same as silica trimethyl silylate.  Therefore, Doering does teach the use of the specific trimethyl silica as currently claimed.  
Banowski also teaches isoparaffin oil as a cosmetic oil.  Isoparaffin oils are described as one of the options for the non-polar oil component in [0086].  Silicone oils are also described as a possibility for the non-polar oil component in [0086].  While amounts of the non-polar oil component are not specified, non-polar oil components are used in in the example.  Silicone oil is used as a non-polar oil component in Examples.  Amounts ranging from 23% to 47% are exemplified in the various formulations in 




Conclusion
No claims are allowed.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner
Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616